—Judgment, Supreme Court, New York County (Howard Bell, J.), rendered December 23, 1996, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to a term of 5 to 10 years, unanimously affirmed.
The court properly denied defendant’s motion made pursu*57ant to Batson v Kentucky (476 US 79). The prosecutor provided a race-neutral, nonpretextual reason for striking the venireperson juror at issue, in that the venireperson lacked work experience of a type that the prosecutor deemed significant. Defendant has not established that the prosecutor failed to challenge venirepersons who were similarly situated to the venireperson at issue. The court’s finding that the reason was not pretextual is supported by the record and is entitled to “ ‘great deference’ ” (People v Pena, 251 AD2d 26, 34, lv denied 92 NY2d 929; People v Wint, 237 AD2d 195, 199, lv denied 89 NY2d 1103).
The court properly denied defendant’s request to charge the lesser included offense of petit larceny since there was no reasonable view of the evidence that defendant was guilty of the lesser crime but not guilty of robbery. Both complainants testified that defendant threatened the use of a knife while demanding money, and as to each of them such testimony was an integrated whole. Their testimony was not contradicted or undermined in any way except by defendant who claimed that the complainants gave him the money to settle a dispute. There was no rational basis, without resort to speculation, upon which the jury could find that defendant took the money without permission, but without the use of force (see, People v King, 268 AD2d 214, lv denied 94 NY2d 922; People v Smith, 240 AD2d 300, lv denied 90 NY2d 911; People v Ruiz, 216 AD2d 63, affd 87 NY2d 1027).
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Mazzarelli, J. P., Lerner, Rubin, Buckley and Friedman, JJ.